SUPPLEMENT DATED MARCH 26, 2014 TO PROSPECTUS DATED MAY 1, 2003 FOR FUTURITY ACCOLADE NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement contains information regarding a change to an investment option that is available under your Contract. Effective after the close of business on April 30, 2014, the name of the following investment option will change: Old Name New Name Goldman Sachs Structured U.S. Equity Fund Goldman Sachs U.S. Equity Insights Fund Please retain this supplement with your prospectus for future reference. Accolade (NY)3/2014
